DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. Specifically, since Yong discloses a third grounding port (306 Fig. 3A Par. 0060) coupled to the electric ground, and an additional feeding port (304 Fig. 3A Par. 0057); and as seen in Fig. 3A, at least a portion of a third electrically-conductive path connected between the third grounding port and the feeding port (at least the portion between 310 to 306 of the path between 302 to 306 does not overlap with 302 to 322 and 302 to 312) or an additional feeding port (at least the vertical portion of the path between 306 and 304 does not overlap with 302 to 322 and 302 to 312) is not overlapped with the first electrically-conductive path (302 to 322) and the second electrically conductive path (302 to 312). Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yong US Patent Application Publication 2015/0084817 (cited by applicant).
Regarding Claim 1, Yong teaches an apparatus (Figs. 1-3A, 13A, 14, 19), comprising: 
an electromagnetic (EM) wave interface device apparatus (Figs. 1-3A, 13A, 14, 19) capable of radiating and sensing EM waves (transmit/receive Par. 0011), comprising: 
a feeding port (302 Fig. 3A Par. 0057); 
a first grounding port (322 Fig. 3A Par. 0060) coupled to an electric ground (103 Fig. 2B Par. 0056); 
a second grounding port (312 Fig. 3A Par. 0060) coupled to the electric ground; and

wherein a first electrically-conductive path connected between the feeding port and the first grounding port (302 to 322 Fig. 3A) forms a closed-loop antenna (par. 0011), and 
wherein a second electrically-conductive path connected between the feeding port and the second grounding port (302 to 312 Fig. 3A) forms a closed-loop path (Fig. 3A), and
wherein at least a portion of a third electrically-conductive path connected between the third grounding port and the feeding port (at least the portion between 310 to 306 of the path between 302 to 306 does not overlap with 302 to 322 and 302 to 312 / alternatively, a portion between 312 and 310 of the path between 302 and 310 does not overlap with 302 to 322 and 302 to 312) or an additional feeding port (at least the vertical portion of the path between 306 and 304 does not overlap with 302 to 322 and 302 to 312) is not overlapped with the first electrically-conductive path and the second electrically-conductive path.
Yong is silent on the second electrically-conductive path connected between the feeding port and the second grounding port forms a non-radiative closed-loop path.
However, the claimed structure does not distinguish over the structure of the second electrically-conductive path connected between the feeding port and the second grounding port of Young.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the second electrically-conductive path of Yong can perform the same function as a non-radiative closed-loop path.
Regarding Claim 2, Yong as modified teaches wherein a length of the first electrically-conductive path is greater than a length of the second electrically-conductive path (302 to 322 greater than 302 to 312 Fig. 3A).
Regarding Claim 3, Yong as modified teaches further comprising: a metal bezel (101 Fig. 2B Par. 0056) which is electrically connected to a system ground (system ground Abstract, Par. 0013) of the apparatus to form an antenna ground (Par. 0051), wherein the first grounding port and the second grounding port are connected to the metal bezel (Figs. 2B, 3A).
Regarding Claim 4, Yong as modified teaches wherein the EM wave interface device further comprises: the additional feeding port (304 Fig. 3A Par. 0057); and a fourth grounding port (314 Fig. 3A Par. 0060) coupled to the electric ground, wherein the third electrically-conductive path, which is connected between the additional feeding port and the third grounding port (304 to 306 Fig. 3A), forms an additional closed-loop antenna (Par. 0011), and wherein a fourth electrically-conductive path connected between the additional feeding port and 
Regarding Claim 5, Yong as modified teaches wherein a length of the third electrically-conductive path is greater than a length of the fourth electrically-conductive path (304 to 306 greater than 304 to 314 Fig. 3A).
Regarding Claim 6, Yong as modified wherein the third electrically-conductive path connected between the feeding port and the third grounding port (302 to 306 Fig. 3A) forms an additional closed-loop antenna (Par. 0011), wherein a length of the first electrically-conductive path is greater than a length of the second electrically-conductive path (302 to 322 greater than 302 to 312 Fig. 3A), and wherein a length of the third electrically-conductive path is greater than the length of the second electrically-conductive path (302 to 306 greater than 302 to 312 Fig. 3A).
Regarding Claim 7, Yong as modified wherein the third electrically-conductive path, which is connected between the feeding port and the third grounding port (alternative path from claim 1 302 to 310 Fig. 3A) forms an additional non-radiative closed-loop path (obvious as in claim 1), wherein a length of the first electrically-conductive path is greater than a length of the second electrically-conductive path (302 to 322 greater than 302 to 312 Fig. 3A), and wherein the length of the first electrically-conductive path is greater than a length of the third electrically-conductive path (302 to 322 greater than 302 to 310 Fig. 3A).
Regarding Claim 8, Yong as modified teaches wherein the EM wave interface device further comprises: a resonant circuit capable of matching tuning the closed-loop antenna (matching circuit Par. 0061), wherein the feeding port is electrically connected to the first grounding port through the resonant circuit (Par. 0061).
Regarding Claim 9, Yong as modified teaches wherein the EM wave interface device further comprises: a resonant circuit capable of matching tuning the closed-loop antenna (matching circuit Par. 0061), wherein the feeding port is electrically connected to the second grounding port through the resonant circuit (Par. 0061).
Regarding Claim 10, Yong as modified teaches wherein the EM wave interface device further comprises: a switching circuit (switches Par. 0061, 0065) capable of setting a frequency band at which the closed-loop antenna operates to be one of a plurality of frequency bands, wherein the feeding port is electrically connected to the first grounding port through the switching circuit (Par. 0061, 0065).
Regarding Claim 11, Yong as modified teaches wherein the switching circuit comprises a single-pole multiple-throw (SPnT) switch, and wherein n is a positive integer equal to or greater than 2 (SPDT Par. 0061).
Regarding Claim 12, Yong as modified teaches wherein the EM wave interface device further comprises: an antenna tuner (filter network Par. 0061) capable of adaptive antenna tuning for the closed-loop antenna, wherein the 
Regarding Claim 13, Yong as modified teaches wherein the EM wave interface device further comprises: the additional feeding port (304 Fig. 3A Par. 0057); and a fourth grounding port (314 Fig. 3A Par. 0060) coupled to the electric ground, wherein a third electrically-conductive path connected between the additional feeding port and the third grounding port (304 to 306 Fig. 3A) forms an additional closed-loop antenna (Par. 0011), and wherein a fourth electrically-conductive path connected between the additional feeding port and the fourth grounding port (304 to 314 Fig. 3A) forms an additional non-radiative closed-loop path (obvious as in claim 1).
Regarding Claim 14, Yong as modified teaches wherein a length of the first electrically-conductive path is greater than a length of the second electrically-conductive path (302 to 322 greater than 302 to 312 Fig. 3A), and wherein a length of the third electrically-conductive path is greater than a length of the fourth electrically-conductive path (304 to 306 greater than 304 to 314 Fig. 3A).
Regarding Claim 15, Yong as modified teaches wherein the EM wave interface device further comprises: a switching circuit (switches Par. 0061, 0065), wherein the third electrically-conductive path and the fourth electrically-conductive path are selectively connected to either the additional feeding port or the electric ground through the switching circuit (Par. 0061, 0065).
Regarding Claim 16, Yong as modified teaches wherein the EM wave interface device further comprises: an electrically-conductive open-end path 
Regarding Claim 17, Yong as modified teaches wherein the EM wave interface device further comprises: an electrically-conductive open-end path capacitively coupled to the closed-loop antenna (1400 Fig. 14 Par. 0075), wherein the open-end path functions as a couple-type antenna supporting wireless communication in multiple frequency bands (implied as a floating-type parasitic radiator Par. 0075).
Regarding Claim 18, Yong as modified teaches wherein the EM wave interface device further comprises: an electrically-conductive shorted monopole (1300 Fig. 13A Par. 0073) adjacent the closed-loop antenna and functioning as a parasitic antenna supporting wireless communication in multiple frequency bands (Par. 0073).
Regarding Claims 19 & 20, the claims merely recites a method step of operating the device which is immaterial to the patentability of the device itself.  Since Yong as modified above discloses all of the structure limitations of the device, claims 19 & 20 are deemed unpatentable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong et al. US Patent Application Publication 2014/0062801 discloses a multi-band frame antenna.
Seo et al. US Patent 10,623,029 discloses an electronic device having including a plurality of antennas.
Lee et al. US Patent Application Publication 2017/0048363 discloses an electronic device including an antenna.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845